ACCEPTED
                                                                                                   04-14-00342-CV
                                                                                       FOURTH COURT OF APPEALS
                                                                                            SAN ANTONIO, TEXAS
                                                                                              7/6/2015 12:00:00 AM
                                                                                                    KEITH HOTTLE
                                                                                                            CLERK

                                 No. 04–14–00342–CV

RICHARD A. RODRIGUEZ                                          IN THE COURT FILED
                                                                           OF APPEALS
                                                                                 IN
                                                                    4th COURT OF APPEALS
                                                                     SAN ANTONIO, TEXAS
vs.                                             FOURTH    COURT OF APPEALS      DISTRICT
                                                                    7/5/2015 9:37:26 PM
JPMORGAN CHASE BANK, N.A.                                             KEITH E. HOTTLE
                                                             AT SAN ANTONIO,       TEXAS
                                                                            Clerk

            Errata Regarding Motion for Rehearing En Banc by Appellant

      Comes now appellant Richard A. Rodriguez, and submits this list of errata regarding

his motion for rehearing en banc that was placed into the electronic filing system on July 2,

2015.

                                                I.

      A Motion for Rehearing En Banc by Appellant Richard A. Rodriguez was placed in

the electronic filing system on July 2, 2015.

                                                II.

      Following are errata regarding the motion.

      1. On page three, in the second line of the Points for Rehearing number six, “20131”

should be “2013”.

      2. On page four, in the ninth line, the pdf page numbers of the reply brief referred to
should be “pdf pp. 8-13” instead of “pdf pp. 10-15”.

      3. On page six, in the second line of the quote at the top of the page, “point of error

to is argument”, should be “point of error to its argument”.

      4. On page six, in the fourth line from the bottom of the page, “acceleratoins” should

be “accelerations”.

      5. On page seven, in the fourth line from the bottom of the page, “Appellant in his

fifth issue presented asserted that exhibit”, should be “Appellant, in his fifth issue presented,

asserted that exhibit”.
                                                1
     6. On page nine, in the last line of the second paragraph, “brief” should be “amended

brief”.
     7. On page 11, in the signature block, the temporary fax number should be 361-552-

4305.

     8. On page 11, the signature block should include the e-mail address of counsel,

willaw@prismnet.com

                                              Respectfully Submitted,


                                              /s/ R. Robert Willmann, Jr.

                                              R. Robert Willmann, Jr.
                                              P.O. Box 460167
                                              San Antonio, Texas 78246
                                              Tel 844-244-9973
                                              Temporary Fax 361-552-4305
                                              Bar No. 21655960
                                              willaw@prismnet.com
                                              Attorney for Richard A. Rodriguez

                                   Certificate of Service

    I certify that this document was served by–
   electronic service and e-mail, to Marcie Schout, Quilling, Selander, Lownds, Wislett &
Moser, 2001 Bryan Street, Suite 1800, Dallas, Texas 75201 (attorney for JPMorgan Chase
Bank),

    on the 5th day of July, and effective on the 6th day of July, 2015.



                                              /s/ R. Robert Willmann, Jr.

                                              R. Robert Willmann, Jr.




                                              2